                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                      NO. 7:17-CR-00028-M

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
V.                                           )                    ORDER
                                             )
BORENZO CORTEZ PATRICK,                      )
                                             )
       Defendant.                            )


       This matter is before the court on the government's Motion to Seal Exhibit [DE 86].

Pursuant to Local Criminal Rule 55.2(a) and based on the information set forth in DE 85, the

government's motion is GRANTED.           The Clerk of the Court is directed to maintain the

documents at DE 85 under seal until further order of the court.

                                  ~
                               I 'lday of August, 2021.
       SO ORDERED this




                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




           Case 7:17-cr-00028-M Document 87 Filed 08/19/21 Page 1 of 1
